Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 1 of 42 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

TOYOTA JIDOSHA KABUSHIKI                 §
KAISHA, also doing business as TOYOTA    §
MOTOR CORPORATION, and TOYOTA            §
MOTOR SALES, U.S.A., INC.,               §
                                         §
                                         §
                                         §
Plaintiffs,                              §
                                         §
v.                                       § Case No. 4:18-cv-00908
                                         §
                                         §
                                         § JURY DEMANDED
PARTSITES,           LLC,   and    SCOTT §
ANDERSON                                 §
                                         §
Defendants.                              §

                   PLAINTIFF’ COMPLAINT AND REQUEST FOR
               PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

        Toyota Jidosha Kabushiki Kaisha, also doing business as Toyota Motor Corporation, and

Toyota Motor Sales, U.S.A., Inc. (collectively “Toyota”), file this Complaint against Defendants

Partsites, LLC (“Partsites”), and Scott Anderson (“Anderson”) (collectively, “Defendants”), and

allege as follows:

                            SUMMARY OF THE COMPLAINT

        1.     This is an action for willful trademark infringement, unfair competition,

cyberpiracy, false advertising, and trademark dilution, under the United States Trademark

(Lanham) Act, 15 U.S.C. § 1051, et seq. (as amended); trademark dilution under Texas Business

and Commerce Code § 16.103, and trademark infringement and unfair competition under Texas

common law. Toyota’s claims arise from Defendants’ unauthorized use of Toyota’s distinctive,

well-known and famous TOYOTA trademarks on websites and in several domain names in


                                               1
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 2 of 42 PageID #: 2



connection with the online services, including information concerning, and the marketing and

sale of replacement parts and accessories for Toyota vehicles, and related services, and

Defendants’ false and misleading statements that they are a Toyota “authorized” parts

distributor, when they are not. As a result of such willful conduct and bad faith, Toyota seeks a

preliminary and permanent injunction, a transfer of the at-issue domains to Toyota, and the

recovery of actual damages, profits, costs, attorneys' fees and other such relief as more fully set

forth herein.

                                         THE PARTIES

       2.       Plaintiff, Toyota Jidosha Kabushiki Kaisha, also doing business as Toyota Motor

Corporation (“Toyota’s Corporate Parent”), is a Japanese corporation having its principal offices

at 1, Toyota-cho, Toyota-shi, Aichi-ken, 471-8571 Japan.

       3.       Plaintiff, Toyota Motor Sales, U.S.A., Inc. (“Toyota Motor Sales”), is a California

corporation with its principal business address at 6565 Headquarters Drive, Plano, Texas 75024-

5965. Toyota Motor Sales is a wholly owned subsidiary of Toyota’s Corporate Parent and the

exclusive importer and distributor of TOYOTA® vehicles and parts in the United States, making

Texas the company’s principal place of business in the United States (“Toyota’s Corporate

Parent” and Toyota Motor Sales are individually and collectively referred to herein as “Toyota”).

       4.       On information and belief, defendant, Partsites, LLC (“Partsites”) is a Florida

limited liability company, with a principal business address of 175 SW 7th Street, Unit 1704,

Miami, Florida 33130. The registered agent for Partsites is David Lemoie at the same address.

       5.       On information and belief, defendant, Scott Anderson (“Anderson”) is an

individual residing at 175 SW 7th Street, Unit 1704, Miami, Florida 33130. On information and

belief, Anderson is the President and CEO of defendant, Partsites, LLC. On information and
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 3 of 42 PageID #: 3



belief, Anderson is the principal officer and owner of Partsites, who supervises and controls the

unlawful activities engaged in by Partsites and has a direct financial interest in such unlawful

activity. On information and belief, Anderson had knowledge or reason to know of the unlawful

activities engaged in by Partsites and took actions which contributed to its unlawful activities as

set forth herein.

                            SUBJECT MATTER JURISDICTION

        6.      The First, Second, Third, Fourth, and Fifth Causes of Action arise under the

United States Trademark (Lanham) Act of 1946, as amended, 15 U.S.C. §§ 1051-1127.

Jurisdiction in this Court over these causes of action is proper pursuant to 15 U.S.C. § 1121 and

28 U.S.C. §§ 1331, 1332 and 1338. The parties are of diverse citizenship and the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

        7.      The Sixth, Seventh and Eighth Causes of Action arise under Texas statutory and

common law and are substantially based upon the same operative facts as the First through Fifth

Causes of Action. Jurisdiction in this Court over the Sixth, Seventh and Eighth Causes of Action

is proper on the basis of supplemental jurisdiction under 28 U.S.C. § 1367(a).

                                 PERSONAL JURISDICTION

        8.      Personal jurisdiction over Defendants is proper under the laws of the State of

Texas, including its long-arm statute, pursuant to Rule 4 of the Federal Rules of Civil Procedure

and under the Due Process Clause of the Fourteenth Amendment to the Federal Constitution. On

information and belief, Defendants have regularly and systematically conducted business

targeting and/or within the State of Texas or the United States affecting Toyota within the State

of Texas; Defendants either reside or are doing business within this district; and/or Defendants

have engaged in intentional tortious conduct within this district, and/or have engaged in




                                                3
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 4 of 42 PageID #: 4



intentional tortious conduct outside the State of Texas, which they knew would cause and has

caused harm and injury to Toyota within this jurisdiction.

         9.      On information and belief, Defendants have regularly and systematically

conducted business within the United States, having an effect on Toyota in the State of Texas, by

soliciting consumers in the United States based, in part, on their illegitimate registration of the

following       domain   names    and    operation    of     several   interactive   websites   at:

GenuineOEMToyotaParts.com;              OnlineToyotaParts.com;            ToyotaPartsEStore.com;

1stToyotaParts.com; Toyota.PartsWebsite.com; and Partsites.com, as discussed more fully

below.        On information and belief, Defendants, through their unlawful domain name

registrations and interactive websites, are making unauthorized use of Toyota’s distinctive, well-

known and famous TOYOTA trademarks, in connection with the marketing, advertising,

promotion, offer for sale and sale of Toyota parts and accessories and/or in connection with the

offering of services, including, but not limited to, (i) providing information concerning Toyota

motor vehicles and their parts, and (ii) relating to the development of e-commerce platforms for

the sale of automotive parts, all without Toyota’s authorization, approval or permission. On

information and belief, the following illegitimate domain names and interactive websites at

GenuineOEMToyotaParts.com;              OnlineToyotaParts.com;            ToyotaPartsEStore.com;

1stToyotaParts.com; and Toyota.PartsWebsite.com provide product specifications, pricing and

enable consumers to place orders and purchase such parts and accessories. On information and

belief, the interactive website at Partsites.com, which prominently shows the mark TOYOTA

and uses Toyota’s red corporate color, also provides information regarding Defendants’ services

for developing online ecommerce sites for marketing and sale of automotive parts, and includes a
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 5 of 42 PageID #: 5



chat feature on the site, which enables potential customers to speak directly with Defendants

concerning the Defendants’ services.

       10.     On information and belief, Defendants’ unlawful domain name registrations,

interactive sites and pages enable consumers throughout the United States, including Texas, to

place orders and purchase TOYOTA products purportedly from a Toyota “authorized” parts

dealer. On information and belief, these interactive websites and pages display the TOYOTA

logos, marks and red color to consumers throughout the United States, including Texas.

       11.     On information and belief, Anderson controlled and facilitated the unauthorized

marketing, promotion and sale of Toyota parts by Partsites through these sites for his own

financial gain and is identified as or responsible for the registration of domain names that include

the mark TOYOTA and infringe and cybersquat upon Toyota’s trademark rights as discussed in

greater detail below.

       12.     On information and belief, these sites are up and running twenty-four hours a day,

seven days a week. These sites are accessible to consumers throughout the United States,

including consumers in Texas. On information and belief, Defendants have sold Toyota

replacement parts and accessories and/or provided services relating to the development of e-

commerce platforms for the sale of automotive parts to non-parties in Texas.

       13.     On information and belief, Defendants were well aware, knew, or should have

known of Toyota’s business, including where it does business and that unapproved use of its

trademarks would harm Toyota in Texas as Defendants had previously received written notice of

Toyota’s objections to such unlawful activities by Defendants.

       14.     Indeed, on information and belief, Defendants’ registration and use of these

domain names and the unauthorized use of Toyota’s trademarks on these websites and/or in these




                                                 5
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 6 of 42 PageID #: 6



domains was intentionally directed at Texas residents and undertaken intentionally with the

knowledge that such actions were likely to cause confusion, dilution, cybersquatting and

misappropriation of the famous TOYOTA brand, and would impact and harm Toyota’s business

in Texas causing irreparable injury to Toyota within the United States and this district.

                                                 VENUE

        15.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 in that

Defendants regularly conduct business in this district and/or a substantial part of the claims arose

in this district.

                            TOYOTA’S BUSINESS AND TRADEMARKS

        16.         Toyota is a leading manufacturer, marketer, distributor and seller of automotive

vehicles in the United States under the brand name and mark TOYOTA®, with its U.S.

headquarters in Plano, Texas. As of 2017, Toyota was the world's second-largest automotive

manufacturer and the world's first automobile manufacturer to produce more than 10 million

vehicles per year which it has done since 2012, when it also reported the production of its 200-

millionth vehicle. Toyota, which earlier was the world's third largest automotive manufacturer

behind American General Motors and Ford, produced for the first time in history more vehicles

than Ford in 2005, and in 2006 even more than General Motors, and has been the world's largest

automotive manufacturer since then, except in 2011.

        17.         For over 60 years, since at least as early as March 1958, Toyota, either directly or

through its related entities and subsidiaries, has been continuously using the mark TOYOTA®

and variants, in connection with the importation, distribution, manufacture, marketing and sale of

automobiles, automobile parts, and related accessories and services in the United States. Further,
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 7 of 42 PageID #: 7



for over 25 years, since at least as early as April 1990, Toyota has been using its proprietary T

Logo® in connection with such products and services in the United States:




       18.     Toyota’s strong commitment to the United States is confirmed by its 10 plants,

1,500 dealerships, 137,000 dedicated U.S. employees and approximately 25 million vehicles

built in the U.S. alone.

       19.     Toyota and its authorized automotive dealers in the United States have

consistently and continuously used the TOYOTA® mark, along with Toyota’s proprietary T

Logo®, in a distinct stylized font and often in combination with its corporate color red, in

connection with the marketing and sale of automobiles, automotive parts and accessories, since

well before the acts of the Defendants complained herein. Representative examples of such

marks are shown below:




       20.     These marks, including, TOYOTA, the T Logo and Toyota red color, are and

have been for many years prominently featured in Toyota’s marketing, advertising and

promotions, as well as those of its authorized dealers and licensees, and such designations appear

on all genuine TOYOTA® parts and accessories and/or the packaging therefor.

       21.     Since at least as early as January 1995, Toyota has owned and operated a website

at www.toyota.com, which provides information about TOYOTA® vehicles and related products


                                                7
  Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 8 of 42 PageID #: 8
  


  and services and is operational 24 hours a day 7 days a week. Further, for over 10 years, Toyota

  has owned and operated the website available at the URL https://parts.toyota.com, through which

  Toyota advertises TOYOTA® branded parts and accessories and makes such products available

  for purchase online through Toyota’s authorized dealers. These sites serve as an important

  resource for the general public and receive hundreds of thousands of "hits" or visits each day by

  consumers throughout the United States. Toyota spends millions of dollars each year operating

  and maintaining such websites.

         22.     In addition to Toyota’s extensive common law use and trademark rights, Toyota’s

  Corporate Parent owns several trademark registrations in the United States for its famous

  TOYOTA® mark, as well as various design marks, including the T Logo®, for automotive

  related goods and services. Toyota’s federal trademark registrations include, but are not limited

  to the following:

Mark                  Reg. No.     Reg. Date    Goods/ Services
TOYOTA                843138       January      (Int'l Class: 019)
(Stylized)                         30, 1968     automobiles and motor trucks



TOYOTA                2848004      June 1,      (Int'l Class: 42)
                                   2004         providing information on vehicles on the internet

TOYOTA                1338339      May 28,      (Int'l Class: 36)
                                   1985         financing the purchases of vehicles by others
                                                (Int'l Class: 39)
                                                vehicle renting and leasing services
TOYOTA                1589552      April 3,     (Int'l Class: 01)
                                   1990         brake fluid and transmission fluid for use in motor
                                                vehicles
                                                (Int'l Class: 04)
                                                lubricating oils and lubricating greases for use in
                                                motor vehicles

T & Design            1797716      October      (Int'l Class: 12)
 Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 9 of 42 PageID #: 9
 


Mark            Reg. No.   Reg. Date    Goods/ Services
                           12, 1993     automobiles and structural parts thereof




TOYOTA          1698252    June 30,     (Int'l Class: 01)
                           1992         engine coolant and engine antifreeze for use in
                                        motor vehicles

TOYOTA          1721365    October 6,   (Int'l Class: 06)
                           1992         parts and components made of metal for
                                        automobiles, trucks, and automotive vans [full
                                        listing in attached Exhibit of the Certificates of
                                        Registration]
                                        (Int'l Class: 07)
                                        parts and components for automobiles, trucks, and
                                        automotive vans; [full listing in attached Exhibit of
                                        the Certificate of Registration]
                                        (Int'l Class: 08)
                                        hand tools; [full listing in attached Exhibit of the
                                        Certificates of Registration]
                                        (Int'l Class: 09)
                                        parts and components for automobiles, trucks, and
                                        automotive vans; namely, thermostatic valves,
                                        computers and computer assemblies; … [full
                                        listing in attached Exhibit of the Certificates of
                                        Registration]
                                        (Int'l Class: 11)
                                        parts and components for automobiles, trucks, and
                                        automotive vans; namely, cool boxes, and
                                        accessories therefor; [ ice maker kits; stoves and
                                        parts thereof; ] air conditioning systems;… [full
                                        listing in attached Exhibit of the Certificates of
                                        Registration]
                                        (Int'l Class: 12)
                                        parts and components for automobiles, trucks, and
                                        automotive vans; namely, main bodies and
                                        components thereof; rear short body assemblies,
                                        rear long body assemblies; mouldings, being body
                                        parts; ….[full listing in attached Exhibit of the
                                        Certificates of Registration]
                                        (Int'l Class: 14)
                                        parts and components for automobiles, trucks, and
                                        automotive vans; namely, clocks and parts thereof
                                        (Int'l Class: 17)


                                         9
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 10 of 42 PageID #: 10
  


Mark                 Reg. No.      Reg. Date    Goods/ Services
                                                parts and components for automobiles, trucks, and
                                                automotive vans; namely, gaskets, gasket kits,
                                                boots, boot kits, seals, tubing, o-rings, diaphragms,
                                                thermal insulators, hoses, plastic knobs, packing
                                                coil
                                                (Int'l Class: 27)
                                                parts and components for automobiles, trucks, and
                                                automotive vans; namely, floor mats, carpets

T & Design           1895321       May 23,      (Int'l Class: 36)
                                   1995         financing the purchases and leasing of automotive
                                                vehicles by others
                                                (Int'l Class: 37)
                                                repair and maintenance service for automotive
                                                vehicles
                                                (Int'l Class: 39)
                                                automotive vehicle leasing and renting services

TOYOTA               1888870       April 11,    (Int'l Class: 37)
                                   1995         repair and maintenance services for automotive
                                                vehicles

TOYOTA               2115623       November     (Int'l Class: 12)
                                   25, 1997     vehicle anti-theft systems comprising radio
                                                frequency transmitters, radio frequency receivers,
                                                status monitors, glass breakage sensor units,
                                                electronic control units, dashboard signal lights,
                                                vehicular horn activators, vehicular light
                                                activators, and dashboard control switches, in
                                                various combinations of components, sold as a
                                                unit and individually as repair or replacement parts
T & Design           2567014       May 7,       (Int'l Class: 12)
                                   2002         automobile airbag systems comprising the airbag
                                                cover, airbag and inflater




         23.    The above listed registrations are valid, subsisting, unrevoked and incontestable

  pursuant to 15 U.S.C. § 1065, and thus constitute prima facie evidence of the validity of marks

  and their registration; Toyota’s exclusive ownership of these marks; and Toyota’s exclusive right
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 11 of 42 PageID #: 11
 


 to use such marks on or in connection with the products/services stated in the registrations.

 Copies of Toyota’s certificates of registration and status pages from the USPTO confirming the

 validity of the foregoing registrations are attached hereto as “Exhibit 1”, and these registrations

 along with Toyota’s common law rights in the TOYOTA mark, the T Logo and variants are

 hereinafter referred to individually and/or collectively as the “TOYOTA Marks”, unless

 otherwise specified.

        24.     Toyota, either directly or through its authorized licensees, has extensively and

 continually used, advertised and promoted the TOYOTA Marks in interstate commerce

 throughout the United States for decades, specifically, over 60 years for the TOYOTA mark and

 over 25 years for the T Logo. Substantial amounts of time, effort, and money have been

 expended over the years ensuring that relevant consumers and the general purchasing public

 associates the TOYOTA Marks exclusively with Toyota. Indeed, over the last 5 years alone,

 Toyota has expended significant amounts of dollars each year in connection with marketing,

 advertising and promoting the prestigious TOYOTA Marks, including, TOYOTA, the T Logo

 and red color, in connection with its motor vehicle products and services within the United States

 and around the globe. Toyota uses the TOYOTA Marks to identify and distinguish its distinctive,

 high-quality motor vehicles, parts, products and services, and related products and services, from

 those of others.

        25.     The TOYOTA Marks have been prominently presented and featured on or in

 connection with millions of Toyota vehicles, parts and accessories, in advertisements,

 informational literature, on business signage, in national advertising campaigns, television and

 radio commercials airing many times each day, print and digital ads, social media, billboards and

 in other promotional materials widely distributed, accessed and/or viewed throughout the United




                                                 11
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 12 of 42 PageID #: 12
 


 States and within this judicial district. Toyota’s promotional efforts also include millions of

 direct mail solicitations distributed to the general public, hundreds of millions of statements and

 statement "stuffers" distributed to TOYOTA vehicles owners, signage on thousands of

 dealerships and repair shops, and other common reminders of the TOYOTA Marks, which are

 encountered each day by consumers and potential purchasers of TOYOTA products and services.

 By way of further example, since 2013, Toyota has sponsored the Major League Soccer team,

 FC Dallas, and Toyota Stadium, in Frisco, Texas, with a 20,500-seat capacity. Toyota Stadium

 is also the future home of the National Soccer Hall of Fame with an opening ceremony occurring

 in Winter 2018. In 2017, Toyota also sponsored the Dallas Holiday Parade, which was in

 jeopardy of being cancelled absent sponsorship. Toyota has also donated millions of dollars to

 schools to support educational efforts across the United States, including but not limited to 1

 million dollars to Plano ISD’s STEAM Academy High School, and non-profits in the areas of

 mobility, financial inclusion, driver/passenger safety, STEM education, and environmental

 sustainability. All of the foregoing promulgating in hundreds of millions, if not billions, of

 commercial impressions on consumers and the general public throughout the United States over

 the many decades of use of the TOYOTA Marks, reinforcing their notoriety and distinctiveness.

         26.     As a result of the above, and the care and skill exercised by Toyota in the sale of

 its many products and services, the supervision and control exercised by Toyota over the nature

 and quality of the services and products offered under its TOYOTA Marks, and the extensive

 advertising, sale and public acceptance thereof, the TOYOTA Marks have acquired outstanding

 celebrity symbolizing the immense goodwill that Toyota has created throughout the United

 States and within this judicial district.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 13 of 42 PageID #: 13
 


          27.   Toyota has achieved an excellent reputation in the manufacture, marketing and

 sale of its TOYOTA automobiles, automotive parts and accessories and related services, and

 enjoys a substantial demand for its products and services. The tremendous commercial success

 of Toyota’s products and services for nearly 60 years is due, in large part, to widespread and

 varied advertising and marketing featuring the TOYOTA Marks by Toyota, resulting in billions

 of dollars in sales over the years. Together with its reputation for excellence, Toyota has built up

 tremendous goodwill in the TOYOTA Marks, and established an enormous level of public

 acceptance and consumer recognition of the TOYOTA brand, which became a famous household

 brand long before Defendants began violating Toyota’s exclusive trademark rights. Indeed, the

 TOYOTA Marks are inherently distinctive, have acquired tremendous commercial strength and

 possess very strong secondary meaning in the minds of the purchasing public, and are famous

 and serve uniquely to identify Toyota’s automobiles, automotive parts and accessories and

 related services. It should come as no surprise that the TOYOTA Marks have become assets of

 incalculable value as symbols of Toyota’s products and services.          In 2017 and 2018, the

 TOYOTA brand was ranked the 7th most valuable of the top 100 Best Global Brands ranked by

 Interbrand, a global brand agency and part of the Omnicom Group Inc.; this was ahead of

 Mercedes-Benz, Honda, Ford and other automobile manufacturers. No other automotive

 company was ranked higher.

          28.   Toyota also exercises great care in the selection of its authorized dealers and

 licensees and exerts substantial effort to control the nature and quality of the goods and services

 provided by such dealers and licensees under the TOYOTA Marks, who are not permitted to

 engage third parties like the Defendants to market and sell Toyota products using the TOYOTA

 Marks.




                                                 13
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 14 of 42 PageID #: 14
 


        29.       No entities other than Toyota and its authorized dealers and licensees are

 authorized to use the TOYOTA Marks in connection with the manufacture, marketing, sale,

 distribution or advertising of Toyota’s original automotive products and related services in the

 United States.

        30.       The Defendants are not authorized or licensed by Toyota to use the TOYOTA

 Marks or any confusingly similar marks in the United States or elsewhere.

                           DEFENDANTS' WRONGFUL ACTIONS

        31.       On information and belief, long after Toyota began using the TOYOTA Marks

 and after it had registered such marks, Defendants began advertising, marketing and selling

 automobile replacement parts and accessories for TOYOTA vehicles in direct competition with

 Toyota and its dealers under the TOYOTA Marks, including, TOYOTA and the T Logo often in

 the color red, the corporate color of Toyota:
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 15 of 42 PageID #: 15
 




                                      15
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 16 of 42 PageID #: 16
 




        32.    On information and belief, Defendants have, at different points in time, registered,

 owned and/or operated, without authorization or permission from Toyota, several domain names

 which redirect traffic to the above sites and pages, or to parked or inaccessible pages, and
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 17 of 42 PageID #: 17
 


 incorporate Toyota’s distinctive, well-known and famous TOYOTA Marks, such as TOYOTA in

 its    entirety,      including,      but     not     limited      to:     GenuineOEMToyotaParts.com;

 OnlineToyotaParts.com;                      ToyotaPartsEStore.com;                      1stToyotaParts.com;

 Toyota.PartsWebsite.com;                 Toyota-Parts-Dealer.com;                  ToyotaPartsDealer.com;

 ToyotaParts4Cheap.com;                  ToyotaPartsWebsite.com;                 ToyotaPartsWholesale.net;

 ToyotaAndLexusParts.com;             ToyotaPartsAnytime.com;             PremierToyotaParts.com;            and

 ToyotaParts-Store.com. Attached hereto as “Exhibit 2” are true and correct copies of online

 records reflecting the registration information for these domain names, including certain of

 which that identify Defendant Partsites or Scott Anderson as the registrant.

         33.        The at-issue domains provide no other distinctive component or source indicator

 to serve as a point of differentiation with Toyota’s name, marks and domain names.

         34.        In addition to the unauthorized use of name and mark TOYOTA in each of the

 above-referenced domains, Defendants are also improperly using the TOYOTA Marks on at

 least one or more of these sites to conduct their automobile parts business.1 Representative

 examples of web pages from Defendants’ sites are attached hereto as “Exhibit 3”. On

 information and belief, the at-issue domains are confusingly similar to the TOYOTA Marks and

 are likely to and will inevitably confuse relevant consumers as to the source, association,

 authorization or sponsorship of Defendants’ business, services, and websites with Toyota.




 1
   On information and belief, although the domains at Toyota-Parts-Dealer.com; ToyotaPartsDealer.com;
 ToyotaParts4Cheap.com; ToyotaPartsWebsite.com; ToyotaPartsWholesale.net; ToyotaAndLexusParts.com;
 ToyotaPartsAnytime.com; PremierToyotaParts.com; ToyotaParts-Store.com do not resolve to an active website at
 the time of this Complaint, one or more of these sites previously made unauthorized use of the Toyota Marks. The
 fact that certain domain names registered by Defendants, which incorporate the TOYOTA Marks, resolve to inactive
 sites is damaging to Toyota, and the goodwill and reputation built up by Toyota in the TOYOTA Marks. For
 example, on information and belief, should a consumer try to access such inactive sites where no products are
 available, they may never make any further effort to locate a legitimate online source for Toyota’s parts and
 accessories which could result in lost sales to Plaintiffs.


                                                       17
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 18 of 42 PageID #: 18
 


        35.    On information and belief, Defendants are also improperly using the TOYOTA

 Marks on the website at the URL Partsites.com, in connection with the offering of services

 relating to the development of e-commerce platforms for the sale of automotive parts. For

 example, below is a true and correct copy of a screen shot of Partsites.com, in which the

 TOYOTA Marks are displayed.




        36.    On information and belief, through these illegitimate domain names, Defendants

 own and control websites unlawfully using and displaying the TOYOTA Marks, including

 TOYOTA and the T Logo, without authorization or approval of Toyota. True and correct

 printouts of the web pages to which these domain names resolve are attached hereto as “Exhibit

 3”. Defendants’ prominent and repeated use of marks virtually identical to or colorable

 imitations of the TOYOTA Marks on these websites and domain names is intended to cause and

 is likely to cause confusion among relevant consumers as to the source and sponsorship of the

 services offered by Defendants. The use of similar fonts, stylizations and Toyota’s corporate red
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 19 of 42 PageID #: 19
 


 color in connection with their services further demonstrates Defendants bad faith and closely

 associates Defendants’ services with Toyota and the TOYOTA Marks.

        37.    Defendants have registered and/or using the above-referenced domains and/or are

 using the TOYOTA Marks in these domains and/or on the at-issue websites, without Toyota’s

 authorization, permission or approval, to falsely convey that Defendants and/or Defendants’

 businesses are affiliated with, related to, sponsored or authorized by Toyota and/or to trade off

 the extensive goodwill built up by Toyota in the TOYOTA Marks, in an effort to benefit from

 Toyota’s well-known reputation.

        38.    Defendants’ unauthorized use of the TOYOTA Marks in such domains and in

 connection with the marketing, advertising, promoting, offering for sale and selling of parts and

 accessories for Toyota vehicles and/or the offering of services relating to the development of e-

 commerce platforms for the sale of automotive parts, is likely to mislead and confuse potential

 and actual purchasers of Defendants’ products and/or services into believing that the automotive

 parts and accessories, and related services, offered and sold by Defendants are authorized by,

 sponsored by, or in some other manner are associated or affiliated with Toyota.

        39.    In addition, Defendants’ wrongful use of the TOYOTA Marks or confusingly

 similar versions thereof, has actually diluted and/or is likely to cause dilution of the TOYOTA

 Marks, and has or is likely to tarnish and whittle away the distinctiveness of the famous

 TOYOTA Marks, including TOYOTA.

        40.    Further, on at least one more of these websites, Defendants falsely claim and

 advertise throughout the United States that they are an authorized Toyota parts distributor, when

 they are not. For example, below is a true and correct copy of a screen shot of website at the




                                                19
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 20 of 42 PageID #: 20
 


 URL GenuineOEMToyotaParts.com, which includes Defendants’ claim that it is an “Authorized

 TOYOTA Parts distributor”:




          41.   Defendants are not authorized distributors or dealers of Toyota’s parts and

 accessories. Defendants’ claims that they are authorized distributors are literally false, false by

 necessary implication and/or misleading to consumers. Defendants’ false and misleading

 statements which have been made in interstate commerce either deceived or have the capacity to

 deceive a substantial segment of potential consumers throughout the United States, including

 Texas.

          42.   On information and belief, Defendants’ false and misleading statements that they

 are authorized by Toyota, which relate to the legitimacy of their business, online retail services

 and relationship with Toyota, have and are likely to influence consumers’ purchasing decisions.

 Defendants’ online retail services are rendered in interstate commerce through interactive
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 21 of 42 PageID #: 21
 


 websites and on information and belief, Defendants engage non-parties to ship products on their

 behalf through interstate commerce to consumers across the United States, including Texas.

        43.      Upon information and belief, Toyota and its authorized dealers and licensees have

 been damaged and lost sales of parts and related accessories to prospective and current customers

 throughout the United States because of Defendants’ false and/or misleading representations as

 noted herein.

        44.      On information and belief, Defendants’ false and/or misleading representations of

 fact are likely to, have and will inevitably harm and diminish Toyota’s goodwill, business

 reputation, and the demand for Toyota’s parts.

        45.      On information and belief, Defendants registered the at-issue domains solely with

 the bad faith intent to profit from such domain names, redirect online traffic of consumers

 looking for TOYOTA parts to its business and away from Toyota’s sites, and therefore have no

 legitimate interests or rights in the domain names.

        46.      On information and belief, the online domain name registration records presently

 available are now incomplete and/or false, further demonstrating Defendants' bad faith.

        47.      As a result of Defendants' unlawful registration of the at-issue domains, Toyota

 has no control over such domain names and Defendants are able to create a new website with

 content not authorized by Toyota and can link the domain name to any other site.

        48.      On information and belief, Defendants’ acts of registering and using the at-issue

 domains have been and are being committed with knowledge and willful intent to cause

 confusion, or to cause mistake or to deceive, and/or to profit therefrom.

        49.      On information and belief, Defendants registered the at-issue domains and have

 intentionally and unlawfully used and continue to use the TOYOTA Marks on or in connection




                                                  21
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 22 of 42 PageID #: 22
 


 with their websites and in their domains for the specific purpose of misleading consumers into

 believing falsely that their services are sponsored, approved, authorized by or affiliated with

 Toyota.

         50.    Defendants’ infringing conduct, unfair competitive practices, registration of the

 at-issue domain names and advertising statements are without the permission or authorization of

 Toyota.

         51.    On information and belief, defendant Anderson has himself actively participated

 in the business activities of Partsites and its related website and domain names, and has

 authorized, directed, and/or participated in the infringement of the TOYOTA Marks, unfair

 competitive practices, cyberpiracy, false advertising and misappropriation of Toyota’s marks for

 their financial gain and to the detriment of Toyota. Anderson has played an important role in the

 unlawful conduct set forth herein which is causing harm to Toyota, the TOYOTA Marks and the

 goodwill and reputation associated therewith, and is therefore individually liable along with

 Partsites.

                                DEFENDANTS’ WILLFULNESS

         52.    On information and belief, because of Toyota’s long, extensive and substantially

 exclusive use and/or sale of automobiles, automotive parts and accessories and related products

 and services under the TOYOTA Marks, and Toyota’s significance as a manufacturer and

 supplier of automobiles, automotive parts and related accessories, Defendants were or should

 have been, at all times, fully aware of the TOYOTA Marks; they even claim on at least one of

 their infringing sites that in “2011, Toyota was ranked as the third largest car manufacturer in the

 world. In fact, the Toyota Camry is the best selling car in America, 17 of the last 19 years.” (See

 Exhibit 3).
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 23 of 42 PageID #: 23
 


        53.     Notwithstanding Toyota’s well known prior use and registration of and rights in

 and to the TOYOTA Marks, Defendants, without the consent of Toyota, adopted and caused to

 be used in interstate commerce, the TOYOTA Marks on or in connection with the sale of

 automotive parts, accessories, and services relating to the development of an online store for the

 sale of automotive parts, which are products or services identical, similar and/or related to

 Toyota’s products and services in a manner not authorized by Toyota.

        54.      In or about March 2016, Toyota learned that Defendants were making

 unauthorized use of Toyota’s distinctive, well-known and famous TOYOTA Marks on a website

 and in a domain name in connection with the marketing, advertisement, promotion, offering for

 sale, and sale of TOYOTA parts and accessories, without permission or authorization from

 Toyota.

        55.     By way of letters dated October 21, 2016, and January 6, 2017, Toyota demanded

 that Defendants cease and desist from all unauthorized and improper uses of the TOYOTA

 Marks on the site and in the URL at ToyotaPartsEstore.com. Thereafter, in 2018, Toyota was

 made aware that Defendants expanded their unlawful activities by making further unauthorized

 uses of the TOYOTA Marks on several more websites and domain names in addition to the one

 URL ToyotaPartsEstore.com, and in light of such expansive uses, in February 26, 2018, and

 June 29, 2018, outside counsel for Toyota again demanded that Defendants cease use of the mark

 TOYOTA in the at-issue URL; the use of the TOYOTA logo in red; and the phrase “Toyota

 genuine” to refer to and describe their products. Copies of the cease and desist letter are attached

 hereto as “Exhibit 4”. By these protests, Defendants had actual notice of Toyota’s trademark

 rights and Toyota’s objection to Defendants’ use of copies or colorable imitations of the

 TOYOTA Marks.




                                                 23
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 24 of 42 PageID #: 24
 


        56.     Despite Toyota’s efforts, as well as actual and constructive notice, Defendants

 continue to make unauthorized use of the TOYOTA Marks on websites and domain names,

 including at ToyotaPartsEstore.com, to falsely convey the impression that Defendants’ business

 is affiliated or sponsored by Toyota, and to benefit from Toyota’s well-known reputation.

        57.     Despite being on notice of Toyota’s claims since at least as early as October 2016,

 Defendants have used and continue to use the TOYOTA Marks willfully and in bad faith with

 actual knowledge of Toyota’s rights in the TOYOTA Marks.

          DEFENDANTS’ ACTIVITIES ARE CAUSING DAMAGE TO TOYOTA
                       AND THE CONSUMING PUBLIC

        58.     Defendants’ unauthorized use of the TOYOTA Marks and/or claims that they are

 an “authorized” distributor are likely to cause confusion, to cause mistake, or to deceive

 consumers and potential customers, as to the affiliation, connection, or association of Defendants

 with Toyota and/or TOYOTA Marks, or as to the origin, sponsorship, or approval of Defendants’

 services, when there is no legitimate connection with Toyota.

        59.     Defendants’ unauthorized use of the TOYOTA Marks and/or claims that they are

 an authorized distributor falsely designates the origin of Defendants’ services, and falsely and

 misleadingly describes and represents facts with respect to Defendants and their products and/or

 services that is confusing to and likely to confuse consumers.

        60.     Defendants’ unauthorized use of the TOYOTA Marks is likely to cause dilution

 of the distinctive quality of Toyota’s TOYOTA Marks.

        61.     Defendants’ unauthorized use of the TOYOTA Marks and/or claims that they are

 an authorized distributor enables them to trade on and receive the benefit of goodwill built up at

 great labor and expense over many years by Toyota, and to gain acceptance for their goods
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 25 of 42 PageID #: 25
 


 and/or services not solely on their own merits, but on the reputation and goodwill of Toyota and

 the TOYOTA Marks.

        62.     Defendants have been and continue to be unjustly enriched by obtaining a benefit

 from and taking undue advantage of Toyota, its marks and its goodwill. Specifically, Defendants

 have unfairly competed against and taken undue advantage of Toyota by trading on and profiting

 from the goodwill in the TOYOTA Marks developed and owned by Toyota, resulting in

 Defendants wrongfully obtaining a monetary and reputational benefit for their own business and

 products and/or services.

        63.     Defendants’ unauthorized use of the TOYOTA Marks prohibits Toyota from the

 ability to control the nature and quality of products and services provided under its own

 TOYOTA Marks and places the valuable reputation and goodwill of Toyota in the hands of

 Defendants, over which Toyota has no control causing irreparable harm to Toyota.

        64.     Unless restrained by this Court, these acts of Defendants will continue, and they

 have continued to cause irreparable injury to Toyota and to the public for which there is no

 adequate remedy at law.

                                FIRST CAUSE OF ACTION
                             (Federal Trademark Infringement
                      Under the Lanham Act § 32, 15 U.S.C. §1114(1)(a))

        65.     Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 64 of the Complaint as set forth above.

        66.     Toyota owns prior and superior trademark rights in its federally registered

 TOYOTA Marks.

        67.     Defendants’ wrongful adoption and unauthorized use in interstate commerce of

 the federally registered TOYOTA Marks, or designations or names confusingly similar to the




                                               25
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 26 of 42 PageID #: 26
 


 registered TOYOTA Marks, in domain names and on websites used in connection with the

 online services for the marketing, advertising, promotion and sale of replacement parts and

 accessories for Toyota vehicles, and related services, is calculated and is likely to cause

 confusion, to cause mistake or to deceive consumers and the relevant public as to sponsorship,

 authorization, affiliation or permission because a significant number of consumers are likely to

 mistakenly believe that Defendants’ services are marketed, sold, rendered or authorized by or

 connected, affiliated or related to Toyota, when they are not.

         68.    Defendants’ use of the registered TOYOTA Marks, or copies or colorable

 imitations of the TOYOTA Marks, on their websites, in domain names, and in marketing,

 advertising, promotions and solicitations of their services, capitalizes on the goodwill and

 reputation of the TOYOTA Marks.

         69.    Such use by Defendants of the registered TOYOTA Marks, or copies or colorable

 imitations of the TOYOTA Marks, as alleged herein and affecting interstate commerce

 constitutes trademark infringement in violation of Section 32(a) of the Lanham Act, 15 U.S.C. §

 1114.

         70.    As a proximate result of the unlawful acts of Defendants as alleged herein, Toyota

 has suffered and without judicial intervention, will continue to suffer great damage to its

 business, marks, goodwill, reputation, and profits, while Defendants’ profit at Toyota’s expense.

         71.    By committing the acts alleged herein, Defendants have intentionally, knowingly

 and/or willfully infringed the registered TOYOTA Marks.

         72.    Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 27 of 42 PageID #: 27
 


        73.     Toyota has no adequate remedy at law for the infringement of its registered

 trademarks as alleged herein. Unless Defendants are permanently enjoined by the Court, Toyota

 will continue to suffer irreparable harm.

                               SECOND CAUSE OF ACTION
                 (Federal Unfair Competition and False Designation of Origin
                      Under the Lanham Act §43(a), 15 U.S.C. §1125(a))

        74.     Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 73 of the Complaint as set forth above.

        75.     The TOYOTA Marks are famous trademarks as used in connection with the

 manufacture, marketing, advertising, promotion, distribution, sale and service of motor vehicles,

 parts and accessories, and provision of information online and in the marketplace relating to such

 vehicles and parts.    These marks are inherently distinctive and have become exclusively

 associated with and identify Toyota’s business, products, and services.

        76.     By reason of Defendants’ wrongful use of the TOYOTA Marks, or copies or

 colorable imitations thereof, in connection with their business and by indicating that they are

 “authorized” Toyota parts distributors, as well as Defendants’ wrongful registration and use of

 several domain names and websites which make use of the TOYOTA Marks or designations or

 names confusingly similar thereto, consumers of Defendants’ services and/or are deceptively led

 to believe that Defendants’ websites, domain names and/or goods and/or services originate from,

 or are sponsored or otherwise approved by, Toyota, when in fact Defendants have no connection

 whatsoever with Toyota in regard to such products and/or services.

        77.     Defendants’ unauthorized, misleading and willful use of the TOYOTA Marks, or

 copies or colorable imitations thereof, and the unlawful actions described herein constitute unfair

 competition/passing off, false designation of origin, false or misleading descriptions or




                                                 27
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 28 of 42 PageID #: 28
 


 representations of fact, trademark infringement and false advertising, which is likely to cause

 confusion, or to cause mistake or to deceive consumers as to an affiliation, connection or

 association between Toyota and Defendants or as to the origin, sponsorship or approval of

 Defendants' websites, domain names and/or services or products, in and affecting interstate

 commerce all in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

        78.     As a proximate result of the acts of Defendants as alleged herein, Toyota has

 suffered and without court intervention will continue to suffer great damage to its business,

 marks goodwill, reputation, and profits, while Defendants’ profit at Toyota’s expense.

        79.     Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.

        80.     Toyota has no adequate remedy at law for Defendants’ acts constituting unfair

 competition. Unless Defendants are permanently enjoined by the Court, Toyota will continue to

 suffer irreparable harm.

                                    THIRD CAUSE OF ACTION
                            (Federal Cybersquatting - 15 U.S.C. § 1125(d))

        81.     Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 80 of the Complaint as set forth above.

        82.     The TOYOTA Marks, as used in connection with connection with the

 manufacture, marketing, advertising, promotion, distribution, sale and service of motor vehicles,

 parts and accessories, and the provision of information online and in the marketplace relating to

 such vehicles and parts and other related services, are inherently distinctive and famous marks

 owned by Toyota and have become associated with Toyota, and thus, exclusively identify

 Toyota’s business, products and services.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 29 of 42 PageID #: 29
 


        83.     On information and belief, after Toyota’s first use and registration of the

 TOYOTA Marks, Defendants themselves or through an agent or alter-ego have a bad faith intent

 to profit from the TOYOTA Marks and have, in bad faith, registered, acquired, used, and/or

 maintained    registration   of    the   following   infringing   Internet   domain   names     -

 GenuineOEMToyotaParts.com;               OnlineToyotaParts.com;          ToyotaPartsEStore.com;

 1stToyotaParts.com;               Toyota.PartsWebsite.com;             Toyota-Parts-Dealer.com;

 ToyotaPartsDealer.com;              ToyotaParts4Cheap.com;             ToyotaPartsWebsite.com;

 ToyotaPartsWholesale.net;           ToyotaAndLexusParts.com;           ToyotaPartsAnytime.com;

 PremierToyotaParts.com and ToyotaParts-Store.com – which were and are known by

 Defendants to be identical, confusingly similar to or dilutive of the TOYOTA Marks, which are

 and were distinctive and famous at the time of Defendants’ registration thereof. As a result,

 consumers are erroneously led to believe that Defendants' domain names and websites originated

 with or are sponsored or otherwise approved by Toyota, in violation of Section 43(d) of the

 Lanham Act, 15 U.S.C. § 1125(d).

        84.     Defendants’ aforementioned acts complained of here were committed with the

 bad faith intent to profit from or trade off the goodwill, fame, reputation and brand recognition

 inherent in the TOYOTA Marks. Such acts redirect traffic away from Toyota’s websites and

 businesses and to Defendants’ illegitimate websites, online services and business, all for their

 own ill-gotten financial gain and to the detriment of Toyota.

        85.     Defendants' actions complained of herein constitute cyberpiracy in and affecting

 interstate commerce in violation of Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d).




                                                 29
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 30 of 42 PageID #: 30
 


        86.        As a proximate result of Defendants' actions, Toyota has suffered and without

 judicial intervention will continue to suffer great damage to its business, goodwill, reputation,

 and profits.

        87.        Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.

        88.        Toyota has no adequate remedy at law for Defendants' cyberpiracy. Unless

 Defendants are permanently enjoined by the Court and the at-issue domain names transferred to

 Toyota, Toyota will continue to suffer irreparable harm.

                                   FOURTH CAUSE OF ACTION
                (False Advertising Under the Lanham Act - 15 U.S.C. § 1125(a)(1)(B))

        89.        Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 88 of the Complaint as set forth above.

        90.        On information and belief, Defendants have made false and/or misleading

 statements of fact in interstate commerce in that they claim to be an “Authorized Toyota Parts

 distributor” or an authorized or affiliated TOYOTA parts online retailer or dealer or distributor

 on their websites.

        91.        On information and belief, Defendants’ false and/or misleading statements of fact

 have actually deceived or tended to deceive a substantial segment of the relevant consumers for

 Toyota parts and accessories.

        92.        On information and belief, Defendants’ false and/or misleading statements of fact

 are material and have influenced or are likely to influence the purchasing decisions of consumers

 to buy through Defendants’ online businesses and interactive web sites replacement parts and

 accessories for Toyota vehicles, and related services throughout the United States.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 31 of 42 PageID #: 31
 


        93.       Defendants’ aforementioned activities constitute unfair competition, false and/or

 misleading descriptions or representations of fact, or false advertising, which are likely to cause

 confusion or mistake, or to deceive the relevant consumers or the relevant public in and affecting

 interstate commerce, all in violation of Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C.

 1125(a)(1)(B).

        94.       Defendants’ acts were and are intentionally designed to entice the relevant

 customer to purchase its products or services at Toyota’s expense.

        95.       On information and belief, the relevant consumers are likely to be confused,

 deceived and misled by Defendants’ false and/or misleading statements and representations, and

 have purchased or are likely to purchase products and services from Defendants instead of

 directly from Toyota or its authorized dealers as a result thereof.

        96.       Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongful conduct, with the intent to unfairly commercially benefit at Toyota’s expense.

 Defendants have profited from their unlawful actions and have been unjustly enriched to the

 detriment of Toyota.

        97.       As a direct and proximate result of the acts of Defendants alleged herein, Toyota

 has suffered and without judicial intervention will continue to suffer great damage to its

 business, goodwill, reputation, and profits, while Defendants are profiting at Toyota’s expense.

        98.       Toyota has no adequate remedy at law for this unfair competition and false

 advertising. Unless Defendants are permanently enjoined by the Court, Toyota will continue to

 suffer irreparable harm.




                                                  31
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 32 of 42 PageID #: 32
 


                                 FIFTH CAUSE OF ACTION
                                  (Federal Dilution Under the
                             Lanham Act §43(c),15 U.S.C. §1125(c))

        99.     Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 98 of the Complaint as set forth above.

        100.    The TOYOTA Marks are arbitrary, fanciful and highly distinctive in connection

 with automobiles, automotive parts and accessories and related services, and are strong and,

 indeed, famous as a result of Toyota’s prominence in the marketplace and extensive advertising,

 promotion and sale of goods and services under such marks. Indeed, Toyota has a reputation for

 exceptional care, expertise and skill in performing, marketing and advertising its automobiles

 and related services and products.

        101.    Defendants' wrongful adoption and use of the TOYOTA Marks commenced long

 after the TOYOTA Marks acquired distinctiveness, became famous, and exclusively associated

 with Toyota.

        102.    Defendants' use of the TOYOTA Marks or variants thereof on or in connection

 with its websites, domain names, and sale of goods and/or services dilutes, blurs, and diminishes

 the distinctive quality and value of the TOYOTA Marks, and diminishes and actually lessens the

 advertising value and selling power, and the identity and reputation that the TOYOTA Marks

 might otherwise convey, in violation of 15 U.S.C. § 1125(c).

        103.    Defendants' aforementioned acts constitute dilution in violation of Section 43(c)

 of the Lanham Act, 15 U.S.C. § 1125(c).

        104.    As a proximate result of Defendants’ actions, Toyota has suffered and will

 continue to suffer great damage to its business, goodwill, reputation, and profits.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 33 of 42 PageID #: 33
 


         105.   Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.

         106.   Toyota has no adequate remedy at law for Defendants’ acts of dilution. Unless

 Defendants are permanently enjoined by the Court, Toyota will continue to suffer irreparable

 harm.

                               SIXTH CAUSE OF ACTION
                 (Trademark Infringement Under Texas State Common Law)

         107.   Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 106 of the Complaint as set forth above.

         108.   The TOYOTA Marks are inherently distinctive and/or have acquired strong

 secondary meaning. Toyota has used its name and the TOYOTA Marks and variants thereof for

 automotive parts and automobiles and related products and services for many years. Such marks

 have become extensively known and associated in the minds of the public exclusively with

 Toyota’s business, products and services.

         109.   Toyota owns valid common law trademark rights in and to its name and the

 TOYOTA Marks, including, TOYOTA, the T Logo, and variants thereof.

         110.   Defendants’ unlawful deceptive and infringing practices, and other conduct as

 described above, constitute unfair competition and trademark infringement of Toyota’s rights in

 its trademarks in violation of Texas common law.

         111.   By these actions, Defendants have appropriated the TOYOTA Marks at no cost to

 themselves, and such unfair competition, infringement and misappropriation have irreparably

 injured the recognition and goodwill associated with the TOYOTA Marks. Such injury, for

 which there is no adequate remedy at law, will continue unless Defendants are permanently




                                                33
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 34 of 42 PageID #: 34
 


 enjoined by the Court, Defendants’ discontinue using the TOYOTA Marks, and the subject

 domain name registrations are transferred to Toyota.

         112.   As a proximate result of the willful acts of Defendants as alleged herein, Toyota

 has suffered and will continue to suffer great damage to its business, goodwill, reputation, and

 profits, while Defendants’ profit at Toyota’s expense.

         113.   Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.

         114.   Toyota has no adequate remedy at law against this infringement.               Unless

 Defendants are permanently enjoined by the Court, Toyota will continue to suffer irreparable

 harm.

                              SEVENTH CAUSE OF ACTION
                            (Unfair Competition Under Texas Law)

         115.   Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 114 of the Complaint as set forth above.

         116.   The TOYOTA Marks are arbitrary, fanciful and highly distinctive in connection

 with automobiles, automotive parts and accessories and related services, and are strong and,

 indeed, famous as a result of Toyota’s prominence in the marketplace and extensive advertising,

 promotion and sale of goods and services under such marks. Indeed, Toyota has a reputation for

 exceptional care, expertise and skill in performing, marketing, advertising, promoting and

 providing information relating to its automobiles and related services and products. The

 TOYOTA Marks have become extensively known and associated in the minds of the public

 exclusively with Toyota’s business, products and services, and have acquired strong secondary

 meaning.

         117.   Toyota owns valid common law trademark rights in and to the TOYOTA Marks.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 35 of 42 PageID #: 35
 


        118.     Defendants’ wrongful acquisition, maintenance of registrations and use of the

 Internet       domain    names      GenuineOEMToyotaParts.com;           OnlineToyotaParts.com;

 ToyotaPartsEStore.com;       1stToyotaParts.com;     Toyota.PartsWebsite.com;       Toyota-Parts-

 Dealer.com;      ToyotaPartsDealer.com;    ToyotaParts4Cheap.com;       ToyotaPartsWebsite.com;

 ToyotaPartsWholesale.net;           ToyotaAndLexusParts.com;           ToyotaPartsAnytime.com;

 PremierToyotaParts.com and ToyotaParts-Store.com., which appropriate the TOYOTA Marks,

 constitutes a false designation of origin, false or misleading description of fact, and false or

 misleading representation of fact, which are likely to cause consumer confusion, deception or

 mistake.

        119.     Defendants’ use of the TOYOTA Marks on its websites and in domain names

 constitutes unfair competition in violation of Texas common law.

        120.     As a proximate result of Defendants’ actions, Toyota has suffered and without

 judicial intervention will continue to suffer great damage to its business, goodwill, reputation,

 and profits.

        121.     Toyota has no adequate remedy at law for Defendants’ unfair competition.

 Unless Defendants are permanently enjoined by the Court, Toyota will continue to suffer

 irreparable harm.

        122.     Defendants acted willfully and deliberately after being placed on notice by Toyota

 of their wrongdoing, with the intent to unfairly commercially benefit at Toyota’s expense.

        123.     Defendants’ actions were committed intentionally, willfully and wantonly. Toyota

 is therefore entitled to an award of punitive damages as an example and by way of punishing

 Defendants.




                                                 35
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 36 of 42 PageID #: 36
 


                             EIGHTH CAUSE OF ACTION
 (State Dilution Under Texas Anti-Dilution Statute – Tex. Bus. & Com. Code Ann. §16:103)

            124.   Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 123 of the Complaint as set forth above.

            125.   The TOYOTA Marks are inherently distinctive and/or have acquired strong

 secondary meaning. Toyota has used the TOYOTA Marks and variants thereof for automotive

 parts and automobiles and related products and services for many years. Such marks have

 become extensively known and associated in the minds of the public exclusively with Toyota’s

 business, products and services.

            126.   Toyota owns valid common law trademark rights in and to its name and the

 Toyota Marks, including, TOYOTA, the T Logo, and variants thereof. The TOYOTA Marks are

 famous and distinctive marks. Defendants’ use of the TOYOTA Marks, or copies or colorable

 imitations thereof, for their Internet domain names and websites are likely to injure Toyota’s

 business reputation and to dilute the distinctive quality of the TOYOTA Marks.

            127.   As a proximate result of Defendants’ actions, Toyota has suffered and without

 judicial intervention will continue to suffer damage to its business, goodwill, reputation, and

 profits.

            128.   Toyota has no adequate remedy at law for Defendants’ infringements of the

 TOYOTA Marks. Unless Defendants are permanently enjoined by the Court, Toyota will

 continue to suffer irreparable harm.

                                  PRELIMINARY INJUNCTION

            129.   Toyota realleges and incorporates herein by reference the allegations of

 paragraphs 1 through 128 of the Complaint as set forth above.
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 37 of 42 PageID #: 37
 


        130.    Toyota asks the Court to enter a preliminary injunction to prevent further

 irreparable injury to Toyota pending final resolution of this lawsuit, at which time a permanent

 injunction will be warranted by the facts stated above. Toyota asks the Court to enjoin

 Defendants from using the TOYOTA Marks and any other mark that is confusingly similar to the

 TOYOTA Marks in connection with the promotion, advertising, manufacture, distribution,

 offering for sale, or sale of automotive parts and accessories, and/or services relating to the

 development of e-commerce platforms for the sale of automotive parts.

        131.    Toyota has alleged causes of action for trademark infringement, unfair

 competition, false designation of origin, cybersquatting, false advertising and dilution against

 Defendants, and as indicated in this Complaint, Toyota has a probable right of recovery and

 likelihood of succeeding on the merits. Toyota will suffer imminent, irreparable harm without

 Court intervention and for which there is no adequate remedy at law.

        132.    As a direct and proximate result of Defendants’ wrongful actions in this

 Complaint, Toyota will suffer imminent injury that will be irreparable and for which no remedy

 at law exists without the protections of injunctive relief. Toyota is willing to post the necessary

 and reasonable bond to facilitate the injunctive relief requested.

        133.    Wrongful, damaging conduct has occurred and will continue to occur if not

 enjoined. On information and belief, Defendants are intent on exploiting the TOYOTA Marks in

 violation of governing law and must be restrained from doing so.

        134.    The threatened injury to Toyota outweighs any possible damage to Defendants.

        135.    The public interest is served by an injunction as it protects against the confusion

 and deception of consumers, as described above, and it protects the substantial investment made

 by Toyota in creating and preserving its TOYOTA Marks.




                                                  37
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 38 of 42 PageID #: 38
 


        REQUESTED RELIEF AND REQUEST FOR PERMANENT INJUNCTION

        WHEREFORE, Toyota prays for entry of judgment and for relief against Defendants as

 follows, that:

        A.        Defendants, their respective officers, agents, servants, employees and

 representatives and all other persons, firms, corporations or businesses in active concert or

 participation with them, whether in the United States or abroad, be permanently enjoined and

 restrained from (a) using the TOYOTA Marks, including TOYOTA, the T Logo, or any other

 name or mark owned by Toyota, or any variant thereof, or any copies or colorable imitations

 thereof, in a manner which is likely to confuse the public as to the source or sponsorship of

 Defendants’ business, websites, products or services or otherwise likely to cause dilution of the

 TOYOTA Marks; (b) making false and/or misleading statements in its advertisements, marketing

 material, and/or websites that they are an authorized distributor or dealer of Toyota parts and

 accessories and/or that they are somehow affiliated with, related to, sponsored or authorized by

 Toyota; (c) using, registering or maintaining       a domain name, trade name or trademark

 containing one or more of the TOYOTA Marks, the name or mark TOYOTA or any variants

 thereof or any confusingly similar trade name or mark; (d) using, in any manner, including, but

 not    limited     to,   in   connection     with   an    Internet   website,    the    domains

 GenuineOEMToyotaParts.com;                 OnlineToyotaParts.com;           1stToyotaParts.com;

 Toyota.PartsWebsite.com;            Toyota-Parts-Dealer.com;            ToyotaPartsDealer.com;

 ToyotaParts4Cheap.com;            ToyotaPartsWebsite.com;            ToyotaPartsWholesale.net;

 ToyotaAndLexusParts.com; ToyotaPartsAnytime.com; PremierToyotaParts.com; ToyotaParts-

 Store.com; and ToyotaPartsEstore.com, or any other domain name or mark confusingly similar

 to or dilutive of the TOYOTA Marks, the name and mark TOYOTA or variants thereof, or
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 39 of 42 PageID #: 39
 


 advertising or promoting such confusingly similar domain name or mark; (e) selling,

 transferring, assigning, contracting to sell, contracting to transfer or contracting to assign, or

 otherwise attempting to sell, transfer, or assign the registration for the Internet domain names

 owned by Defendants that contain TOYOTA as alleged herein or any name or mark confusingly

 similar to the name and mark TOYOTA and variants thereof, except for transferring any such

 domain names to TOYOTA and except as otherwise ordered by the Court; (f) filing or

 participating in or instructing the filing of any application to register a domain name containing

 the confusingly similar name or mark TOYOTA or any designation confusingly similar thereto

 or constituting a dilution thereof; (g) using Toyota’s trademarks or variants thereof, including the

 TOYOTA Marks, in any manner that unfairly trades off Toyota’s names, marks or goodwill; and

 (h) doing any act or thing calculated or likely to cause confusion or mistake in the minds of

 members of the public or the trade, or prospective purchasers of Defendants’ services, as to the

 source of their services, or likely to deceive members of the public or the trade, or prospective

 purchasers, into believing that there is some connection between Defendants and Plaintiffs or

 that Defendants’ services/products are being advertised, promoted, sold or offered for sale by

 Plaintiffs or with Plaintiffs’ authorization.

         B.      Ownership      of     the   registrar   certificates    for     the   domain    names

 GenuineOEMToyotaParts.com;             OnlineToyotaParts.com;          GenuineOEMToyotaParts.com;

 1stToyotaParts.com;                 Toyota.PartsWebsite.com;                  Toyota-Parts-Dealer.com;

 ToyotaPartsDealer.com;                ToyotaParts4Cheap.com;                  ToyotaPartsWebsite.com;

 ToyotaPartsWholesale.net;             ToyotaAndLexusParts.com;                ToyotaPartsAnytime.com;

 PremierToyotaParts.com; ToyotaParts-Store.com; and ToyotaPartsEstore.com, and any other




                                                   39
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 40 of 42 PageID #: 40
 


 domain names which include the name and mark TOYOTA or variants thereof owned by

 Defendants be transferred to Toyota;

         C.        The domain name registrars be ordered to complete the transfer to Toyota of the

 registration for the domain names GenuineOEMToyotaParts.com; OnlineToyotaParts.com;

 1stToyotaParts.com;                Toyota.PartsWebsite.com;             Toyota-Parts-Dealer.com;

 ToyotaPartsDealer.com;                ToyotaParts4Cheap.com;             ToyotaPartsWebsite.com;

 ToyotaPartsWholesale.net;             ToyotaAndLexusParts.com;           ToyotaPartsAnytime.com;

 PremierToyotaParts.com; ToyotaParts-Store.com; and ToyotaPartsEstore.com, and any other

 domain names, which include the name and mark TOYOTA and variants thereof owned by

 Defendants;

         D.        Defendants be ordered to disclose to the Court and Toyota all other domain name

 registrations owned or controlled by Defendants through any domain name registrar or registry

 that includes names or marks owned by Toyota in order to permit the Court and Toyota to

 consider whether any such other registrations should be transferred to Toyota or be subject to

 other relief in this matter;

         E.        Defendants, pursuant to 15 U.S.C. § 1116(a), be directed to file with this Court

 and serve upon Toyota’s counsel within thirty (30) days after entry of the injunction, a report in

 writing under oath, setting forth in detail the manner and form in which they have complied with

 the injunction;

         F.        Defendants account for and pay over to Toyota all profits realized by Defendants,

 or others acting in concert or participation with Defendants, from their services and the offering

 for sale of goods and/or services under or in connection with the use of the TOYOTA Marks,

 including, but not limited to, the name and mark TOYOTA, and the T Logo, or any variant
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 41 of 42 PageID #: 41
 


 thereof, or name or mark confusingly similar thereto, and from advertising, promoting, offering

 for sale and/or selling products and/or services resulting from Defendants’ infringement, dilution

 cybersquatting, false advertising, and/or unfair methods of competition as alleged herein;

         G.      Toyota recover its damages sustained as a result of Defendants' unfair

 competition, false advertising, cyberpiracy, dilution and infringement of the TOYOTA Marks;

         H.      Toyota be awarded three times Defendants' profits or three times Toyota’s

 damages, whichever is greater, together with its reasonable attorneys’ fees, pursuant to 15 U.S.C.

 §§ 1117(a) and (b) and TEX. BUS. & COM. CODE ANN. § 16.104(c).

         I.      Toyota recover statutory damages under the Lanham Act, including, but not

 limited to, statutory damages of $100,000.00 per domain name for cybersquatting pursuant to 15

 U.S.C. § 1117(d);

         J.      Toyota be awarded punitive and exemplary damages and attorneys’ fees under

 Texas state law for Defendants' willful and intentional acts;

         K.      Toyota recover its costs of this action, and pre- and post-judgment interest; and;

 and

         L.      Toyota recover such further relief to which it may be entitled.

                                            JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Toyota demands a trial by

 jury on all issues triable of right by a jury.




                                                  41
Case 4:18-cv-00908-ALM-KPJ Document 1 Filed 12/28/18 Page 42 of 42 PageID #: 42
 




                                          Respectfully submitted,

                                          /s/Clyde M. Siebman
                                          Clyde M. Siebman, LEAD COUNSEL
                                          State Bar No. 18341600
                                          clydesiebman@siebman.com
                                          Elizabeth S. Forrest
                                          State Bar No. 24086207
                                          elizabethforrest@siebman.com
                                          SIEBMAN FORREST BURG
                                          & SMITH, LLP
                                          Federal Courthouse Square
                                          300 N. Travis St.
                                          Sherman, TX 75090
                                          Telephone: 903.870.0070
                                          Facsimile: 903.870.0066

                                          Paul J. Reilly, pro hac pending
                                          State Bar No. 24091605
                                          paul.reilly@bakerbotts.com
                                          Elizabeth K. Rucki
                                          State Bar No. 24060651
                                          elizabeth.rucki@bakerbotts.com
                                          Tyler M. Beas, pro hac pending
                                          State Bar No. 24078214
                                          tyler.beas@bakerbotts.com
                                          BAKER BOTTS L.L.P.
                                          2001 Ross Avenue, Suite 900
                                          Dallas, Texas 75201
                                          Telephone: 214.953.6500
                                          Facsimile: 214.661.4899


                                          ATTORNEYS FOR PLAINTIFFS
                                          TOYOTA JIDOSHA KABUSHIKI
                                          KAISHA, also doing business as
                                          TOYOTA MOTOR CORPORATION
                                          and TOYOTA MOTOR SALES, U.S.A.,
                                          INC.
